DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 21-40 are pending.
	The prior art submitted on 1/22/20, 8/20/20, 9/25/20, and 2/17/22 has been considered.
2. 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to
prevent the unjustified or improper timewise extension of the “right to exclude”
granted by a patent and to prevent possible harassment by multiple assignees.  See
In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759
F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214
USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may
be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the conflicting application or patent is shown to
be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign
a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully
comply with 37 CFR 3.73(b).
Claims 21-22, 24, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10576636 (refers as ‘636).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 21-22, 24 in 16/749365 would have been anticipated by the invention defined in claim 1 of (‘636).   Claim 1 of (‘636) have all the limitations of claims 21-22, 24 of current application. 
Claim 23 is depended on claim 21 rejected as above.
Claims 25-27, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 10576636 (refers as ‘636).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 25-27 in 16/749365 would have been anticipated by the invention defined in claims 2-4 of (‘636).   Claims 2-4 of (‘636) have all the limitations of claims 25-27 of current application. 
Claim 28 is depended on claim 27 rejected as above.
Claims 29-32, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of U.S. Patent No. 10576636 (refers as ‘636).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 29-32 in 16/749365 would have been anticipated by the invention defined in claims 6-9 of (‘636).   Claims 6-9 of (‘636) have all the limitations of claims 29-32 of current application. 
Claims 33-34, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10576636 (refers as ‘636).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 33-34 in 16/749365 would have been anticipated by the invention defined in claim 10 of (‘636).   Claim 10 of (‘636) have all the limitations of claims 33-34 of current application. 
Claims 35-36, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 10576636 (refers as ‘636).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 35-36 in 16/749365 would have been anticipated by the invention defined in claims 11-12 of (‘636).   Claims 11-12 of (‘636) have all the limitations of claims 35-36 of current application. 
Claim 37 is depended on claim 36 rejected as above.
Claims 38-39, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 of U.S. Patent No. 10576636 (refers as ‘636).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 38-39 in 16/749365 would have been anticipated by the invention defined in claims 14-15 of (‘636).   Claims 14-15 of (‘636) have all the limitations of claims 38-39 of current application. 
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10576636 (refers as ‘636).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 40 in 16/749365 would have been anticipated by the invention defined in claim 17 of (‘636).   Claim 17 of (‘636) have all the limitations of claim 40 of current application. 
					Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Doucette (9857869)
	. Trompeter (9713869)
	. Audo (9503704)
	. Huang et al. (9470518)
	. Trompeter (9061421)

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/          Primary Examiner, Art Unit 3664